Title: John Adams to Abigail Adams, 22 February 1799
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phyladelphia Feb. 22. 1799
          
          Your last Letter, which I have recd was dated the 10th.— I have one from Mr Thomas at Brookfield of the 8th.— I hope your ill turn was soon over and that your health is reestablished.
          What the ultimate determination of our son will be I cannot conjecture.— I would not overpersuade him. Phyladelphia is on many Accounts, a good place. My Inclination as well as yours is for Quincy: his for Phyladelphia. Let him determine.— If We were to live in Phyladelphia for many Years I should have less Objection to his fixing here. We should enjoy his Conversation, some times. But this is impossible.— I have no Idea that I shall be chosen P. a second time— tho this is not to be talked of. The Business of the office is so oppressive that I shall hardly Support it two years longer.
          To night I must go to the Ball: where I Suppose I shall get a cold, and have to eat Gruel for Breakfast for a Week afterwards. This will be no Punishment.—
          Since my nomination of Murray I have been advised by Some to name my son John and Mr King, with Mr Murray. But I answer that the nomination of either Mr King or Mr Adams would probably defeat the whole measure. Rivalries have been irritated to madness and Federalists have merited the sedition Law and Cobbet the Alien Bill— But I will not take Revenge. I dont remember that I was ever vindictive in my Life. though I have often been very wroth. I am not very angry now, nor much vexed or fretted. The Mission came across the Views of many and stirred the Passions of more. This I knew was unavoidable. The Reasons which determined me are too long to be written
          
            J. A
          
        